Case 3:20-cv-00210-BAS-AHG Document 19 Filed 08/07/20 PageID.213 Page 1 of 3



 1 Abbas Kazerounian, Esq.
     ak@kazlg.com
 2 Clark R. Conforti, Esq.
     clark@kazlg.com
 3 KAZEROUNI LAW GROUP, APC
     245 Fischer Avenue, Unit D1
 4 Costa Mesa, CA 92626
     Tel.: 800-400-6808/Fax: 800-520-5523
 5        Attorneys for Plaintiff
          ASHLEY NICHOLS
 6
     SARAH DE DIEGO (SBN 239321)
 7 sarah@dediego.law
     DE DIEGO LAW LLC
 8 1607 Ave Juan Ponce de Leon
     Cobian Plaza GM06
 9 San Juan, PR 00909
     Tel.: 310-980-8116/Fax: 866-774-7817
10
     LAURA LEIGH GEIST (SBN 180826)
11 laura.geist@dentons.com
     DENTONS US LLP
12 1999 Harrison Street, Suite 1300
     Oakland, CA 94612
13 Tel.: 415-882-5000/Fax: 415-882-0300

14 JUDITH SHOPHET SIDKOFF (SBN 267048)
     judith.sidkoff@dentons.com
15 DENTONS US LLP
     601 South Figueroa Street, Suite 2500
16 Los Angeles, CA 90017-5704
     Tel.: 213-623-9300/Fax: 213-623-9924
17        Attorneys for Defendant
          ASSURANCE IQ, INC. d/b/a MedicarePlan.com
18

19                               UNITED STATES DISTRICT COURT
20                             SOUTHERN DISTRICT OF CALIFORNIA
21 ASHLEY NICHOLS, individually and                No. 3:20-cv-00210-BAS-AHG
     on behalf of all others similarly situated,
22                                                 CLASS ACTION
                          Plaintiff,
23                                                 JOINT NOTICE OF SETTLEMENT
               vs.
24
     ASSURANCE IQ, INC. d/b/a
25 MedicarePlan.com; and DOES 1-100,               Action Filed: October 18, 2019
     inclusive.,                                   Removed:      January 31, 2020
26                                                 Trial Date: None Set
                          Defendants.
27

28

                                                                 JOINT NOTICE OF SETTLEMENT
                                                                          CASE NO. 3:20cv00210
     US_Active\115267613\V-3
Case 3:20-cv-00210-BAS-AHG Document 19 Filed 08/07/20 PageID.214 Page 2 of 3



  1           PLEASE TAKE NOTICE that plaintiff ASHLEY NICHOLS and defendant
  2   ASSURANCE IQ, INC. have reached a settlement in principle in the above-
  3   referenced action. The parties are currently working on a written settlement
  4   agreement to memorialize their agreement. Once that agreement is fully executed,
  5   and in accordance with this Court’s standards, the parties will file a joint Motion to
  6   Dismiss and submit a proposed order within twenty-eight (28) days of the
  7   settlement, unless ordered otherwise.
  8           In light of the settlement, and in order to conserve the parties’ and the
  9   Court’s resources while the settlement agreement is being finalized, the parties
 10   respectfully request that the Court continue the deadline by which defendant
 11   Assurance IQ, Inc. must show cause as to why the action should not be remanded
 12   for lack of subject matter jurisdiction from August 12, 2020 to September 9, 2020,
 13   by which date the parties intend to file their joint Motion to Dismiss.
 14
                                                  Respectfully submitted,
 15
      Dated: August 7, 2020
 16
 17                                               By:     /s/ Clark Confortiʹ
                                                                Clark Confortiʹ
 18                                               Attorneys for Plaintiff
 19                                                   ASHLEY NICHOLS

 20   Dated: August 7, 2020                       DENTONS US LLP
 21
 22                                               By: ______/s/Laura Geist___
 23                                                           Laura Leigh Geist
                                                  Attorneys for Defendant
 24                                                   ASSURANCE IQ, INC. d/b/a
                                                  MedicarePlan.com
 25
 26
 27
 28
                                                  -2-
                                                                   JOINT NOTICE OF SETTLEMENT
                                                                            CASE NO. 3:20cv00210
      US_Active\115267613\V-3
Case 3:20-cv-00210-BAS-AHG Document 19 Filed 08/07/20 PageID.215 Page 3 of 3



  1                                  PROOF OF SERVICE
  2           I am employed in the County of Alameda, State of California. I am over the
  3   age of eighteen and not a party to the within action; my business address is 1999
  4   Harrison Street, 13th Floor, Oakland, California 94612.
  5           I hereby certify that on August 7, 2020, I electronically filed JOINT
  6   NOTICE OF SETTLEMENT with the Clerk of the Court using the ECF system
  7   which did send notification of such filing to the following parties:
  8                              Abbas Kazerounian, Esq.
                                 ak@kazlg.com
  9
                                 Clark R. Conforti, Esq.
 10                              clark@kazlg.com
                                 KAZEROUNI LAW GROUP, APC
 11
                                 245 Fischer Avenue, Unit D1
 12                              Costa Mesa, CA 92626
                                 Telephone: (800) 400-6808
 13
                                 Facsimile: (800) 520-5523
 14
 15           I declare that I am employed in the office of a member of the bar of this
 16   Court at whose direction the service was made.
 17           Executed on August 7, 2020 at Oakland, California.
 18
 19
                                              ___________________________________
 20                                                         Cynthia Lakes
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -3-
                                                                  JOINT NOTICE OF SETTLEMENT
                                                                           CASE NO. 3:20cv00210
      US_Active\115267613\V-3
